J-S57031-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SCOTT LEE SARGENT,                         :
                                               :
                       Appellant               :      No. 1989 MDA 2018

       Appeal from the Judgment of Sentence Entered December 14, 2017
                 in the Court of Common Pleas of Luzerne County
              Criminal Division at No(s): CP-40-CR-0000228-2016

BEFORE: BOWES, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                           FILED JANUARY 13, 2020

        Scott Lee Sargent (“Sargent”) appeals from the judgment of sentence

imposed following his convictions for five counts of attempted murder of a law

enforcement officer, six counts of assault of a law enforcement officer, one

count of aggravated assault, nine counts of recklessly endangering another

person, and one count of harassment.1 We affirm.

        Sargent’s convictions arose from an October 17, 2015 incident in the

parking lot of a Wal-Mart in Wilkes-Barre Township, Pennsylvania.         That

morning, Sargent, his girlfriend, and two other individuals drove from the

Pottsville, Pennsylvania, area to Wilkes-Barre to visit a nearby casino. After

spending several hours drinking at the casino and using drugs, Sargent

became agitated after he saw two “unknown individuals,” who he believed had

____________________________________________


1   18 Pa.C.S.A. §§ 901(a), 2507(a), 2702.1(a), 2702(a)(1), 2705, 2709(a)(1).
J-S57031-19



been following him and his girlfriend for several months.          Sargent and his

girlfriend left the casino and drove to the Wal-Mart parking lot. His girlfriend

entered the store to purchase various items, and Sargent again saw the

“unknown individuals” in the parking lot. Sargent pulled his 2002 Mitsubishi

Eclipse around to the rear of the Wal-Mart, and began firing shots from his

AR-15 style rifle, which was equipped with a scope and a high-capacity

magazine, into the garage doors of the attached tire and lube shop.

      Employees of the tire and lube shop immediately called police. Police

responded to the scene within minutes, and Sargent proceeded to open fire in

the direction of the officers.         During the standoff, which spanned

approximately fifteen minutes, Sargent fired multiple rounds in the direction

of the officers, and damaged multiple police, fire, and civilian vehicles. Finally,

Wilkes-Barre   Township     Police   Officer   Alan   Gribble   (“Officer   Gribble”)

approached Sargent’s position and shot Sargent in the abdomen as Sargent

lifted his rifle towards him. Sargent was subsequently arrested and taken to

the hospital for treatment.

      Sargent was charged with multiple counts of attempted murder of a law

enforcement officer and related charges. A jury trial was held on October 16,

2017, during which the jury heard testimony from a variety of officers who

responded to and investigated the scene, the Wal-Mart employees who

originally called police, the emergency medical technicians who treated

Sargent, and a Wal-Mart customer whose vehicle was shot by Sargent.

Sargent himself also testified that he fired the first shots into the garage doors

                                       -2-
J-S57031-19



to scare away the “unknown individuals” who were following him, and

subsequently fired in self-defense after being fired upon by responding

officers. N.T., 10/16/17, at 415-16. Sargent was found guilty of the above-

mentioned charges.

        The court deferred sentencing and ordered a pre-sentence investigation

report, and conducted a sentencing hearing on December 14, 2017. At the

hearing, the trial court heard testimony from family members of officers

involved in the shooting. It was also revealed at the sentencing hearing that

Sargent had acquired a tattoo at some point between his trial and the

sentencing hearing. The tattoo depicted a skeleton overseeing a cemetery

with five tombstones; each tombstone listed the name of the five police

officers for which he was convicted of attempting to murder. N.T., 12/14/17,

at 4-5. After considering the testimony and the pre-sentence investigation

report, the trial court sentenced Sargent to an aggregate sentence of 179 to

358 years in prison, with an additional 90 days in prison, to be served

consecutively.

        Sargent did not file a direct appeal, nor did he file any pre-trial or post-

sentence motions. On January 2, 2018, Sargent filed a pro se Petition under

the Post Conviction Relief Act (“PCRA”),2 challenging the effectiveness of his

trial counsel.      The court appointed PCRA counsel, and a counseled,

supplemental, PCRA Petition was filed on October 24, 2018. The PCRA court

____________________________________________


2   42 Pa.C.S.A. §§ 9541-9546.

                                           -3-
J-S57031-19



held a hearing on November 7, 2018, where the parties agreed that a

breakdown had occurred concerning Sargent’s request to file a timely direct

appeal. The PCRA court, therefore, reinstated Sargent’s direct appeal rights,

nunc pro tunc, and permitted Sargent thirty (30) days in which to file a direct

appeal. Sargent filed a counseled timely Notice of Appeal on December 6,

2018. PCRA counsel was subsequently permitted to withdraw, and Sargent’s

current counsel was appointed to represent Sargent for the purpose of the

instant appeal.     Sargent filed his court-ordered Pa.R.A.P. 1925(b) Concise

Statement of Errors Complained of on Appeal, wherein he identified four issues

for our review, each of which challenges the effectiveness of his trial counsel.

       Ordinarily, claims of ineffective assistance of counsel should not be

raised on direct appeal. Commonwealth v. Holmes, 79 A.3d 562, 576 (Pa.

2013).3 Rather, ineffective assistance of counsel claims must await collateral

review.    Id. at 563.       Because Sargent’s only claims involve ineffective

assistance of counsel, we may not consider the merits of his claims. See id.

As a result, we affirm the judgment of sentence, without prejudice to Sargent’s

right to raise his claims in a timely PCRA petition.

       Judgment of sentence affirmed.
____________________________________________


3 A trial court may address claims of ineffective assistance of counsel on direct
appeal when either “a discrete claim (or claims) of trial counsel ineffectiveness
is apparent from the record and meritorious to the extent that immediate
consideration best serves the interest of justice,” or the defendant seeks to
litigate prolix claims, good cause is shown, and review is preceded by the
defendant’s knowing and express waiver of PCRA review. Holmes, 79 A.3d
at 563-64. However, Sargent does not present in his brief any argument as
to why either circumstance is present in the instant appeal.

                                           -4-
J-S57031-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/13/2020




                          -5-